Case: 16-14893     Date Filed: 09/01/2017     Page: 1 of 11


                                                                  [DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 16-14893
                             Non-Argument Calendar
                           ________________________

                       D.C. Docket No. 5:10-cv-02629-JEO


LESTER CARPENTER REED,

                                                      Plaintiff - Appellant,


                                        versus


BILLY MITCHEM,
Warden; individually and official capacity, et al.,

                                                      Defendants,

CHARLES BROCK,
Lieutenant; individual and official capacity,

                                                      Defendant - Appellee.

                           ________________________

                    Appeal from the United States District Court
                       for the Northern District of Alabama
                           ________________________

                                (September 1, 2017)
                Case: 16-14893       Date Filed: 09/01/2017        Page: 2 of 11


Before JULIE CARNES, JILL PRYOR and BLACK, Circuit Judges.

PER CURIAM:

       Lester Carpenter Reed, an inmate at the Limestone Correctional Facility in

Limestone County, Alabama, brought this suit pursuant to 42 U.S.C. § 1983

against Lieutenant Charles Brock, alleging Brock used excessive force against

Reed during an altercation that occurred while Brock was employed at Limestone

as a corrections officer. The case proceeded to a bench trial before a magistrate

judge. The court entered judgment in favor of Brock and denied Reed’s motion to

amend the judgment, and Reed appealed. After review,1 we affirm.

                                     I. BACKGROUND

A. Factual Background

       The facts in this case are derived almost entirely from the testimony of two

witnesses—Reed and Brock. 2 Predictably, their stories conflicted on the

essentials. As a result, the outcome of the bench trial depended entirely on whose

narrative the judge found credible. In relevant part, the testimony of each is as

follows.



       1
         Following a bench trial, this Court reviews factual findings for clear error and
conclusions of law de novo. Renteria-Marin v. Ag-Mart Produce, Inc., 537 F.3d 1321, 1324
(11th Cir. 2008).
       2
          The only other witnesses at trial, Misty Haynes and Karen Marie Amborski, were
medical personnel who testified as to the extent of Reed’s injuries, but did not witness the
incident.
                                                2
              Case: 16-14893    Date Filed: 09/01/2017   Page: 3 of 11




      1. Reed

      At the time of the trial in August 2013, the 55-year-old Reed was still

incarcerated at Limestone after having served 26 years. Testimony elicited at trial

showed that during that time, he had not always been the model inmate. Cross-

examination revealed that in 1995, Reed was charged with assaulting a Department

of Corrections employee, even though on direct examination Reed asserted he had

never been accused of using force against a prison official. In addition, while

serving his sentence, Reed has been quite litigious. He began to develop his legal

skills by filing lawsuits regarding the conditions in the HIV-positive unit in which

he was housed. Reed’s self-taught litigation strategies included transferring his

savings into other inmates’ accounts in order to achieve indigent status and avoid

having to pay court costs.

      The events giving rise to the incident at issue in this case began when Reed

orchestrated a scheme on behalf of a handful of other inmates to use an outside

address to claim tax refunds. Reed was to receive $100 from each inmate in

exchange for the use of his sister’s Lawrenceville, Georgia address, to which he

would direct the inmates’ federal refund checks through the use of a power of

attorney executed by each inmate. Reed would then have someone outside the jail

cash the checks and send money orders back to the prisoners.


                                          3
             Case: 16-14893     Date Filed: 09/01/2017   Page: 4 of 11


      The participating inmates delivered their power of attorney forms to Reed on

May 3, 2010. Reed testified he was called into Brock’s office later that day. When

he arrived, all four of the inmates who were to participate in the scheme were

standing outside the office with their heads bowed. According to Reed, when he

entered Brock’s office, Brock told him the four inmates did not want to be in

Reed’s income tax scheme, and ordered Reed to retrieve the powers of attorney

and turn them over to Brock. This made Reed angry, because he felt Brock had

assumed Reed’s involvement without asking for Reed’s side of the story. As a

result, Reed refused to get the paperwork and told Brock to “go down there and get

them damn forms yourself.” Reed testified that at that moment, Brock turned beet

red and jumped up from his desk. To Reed, he appeared extremely angry. He

ordered Reed to follow him outside the office and back to the dormitory to retrieve

the documents.

      According to Reed, Brock was walking briskly in front of him as they made

their way to Reed’s cell. Brock radioed a superior officer and asked him to prepare

a segregated cell for Reed. He then placed his radio back on his hip, turned to

Reed, and screamed, “Lester Reed, I don’t like you; I ain’t never liked you.” Reed

replied, “well, whoopty-doo, lieutenant rump, I don’t like you, and I ain’t never

like your bald-headed ass.” The two continued to walk toward the cell block,

exchanging antagonistic sentiments as they went.


                                         4
                 Case: 16-14893        Date Filed: 09/01/2017   Page: 5 of 11


      Reed and Brock arrived in the lobby to the dormitory where there was an

observation post occupied by Officer Jimmy Hawkins. 3 Brock called Hawkins

down from the post and ordered Hawkins to escort Reed to his cell to pack his

belongings. Hawkins escorted Reed through the large riot door into the dormitory

past Brock. As they passed, and without any prompting, Brock said, “Reed, I ain’t

scared of you.” Reed replied, “I ain’t scared of your bald head ass neither.”

Hawkins and Reed kept walking, and as they approached a stairwell that led to

Reed’s cell, Hawkins asked Reed what was going on. Before Reed could reply,

Brock “suddenly slammed into the back of [Reed’s] neck, snapping [his] head

backwards, and with enough force to send [him] stumbling forward.” He then

stepped around Reed, placed him in a chokehold, and then “reached across

[Reed’s] face and twisted [his] neck all the way around and then bent [his] neck

over [Brock’s] left forearm, pressing down on it, and then lifting [Reed] straight up

off the floor, like in a hangman’s noose,” with only Reed’s toes touching the floor.

Hawkins, shocked, jumped and asked excitedly what Reed had done. Brock

answered by ordering Hawkins to put Reed in handcuffs, and Hawkins complied.

Reed contends he did not resist at all.

      A significant portion of Reed’s remaining testimony reviewed the extent of

the injuries Reed suffered from Brock’s headlock. Although he had back problems


      3
          Hawkins did not testify at trial.
                                                5
              Case: 16-14893     Date Filed: 09/01/2017    Page: 6 of 11


dating at least to the time of his incarceration in 1988, Reed testified at length that

Brock’s use of force caused him significant additional spine and neck pain.

      2. Brock

      Brock was a corrections officer at Limestone at the time of the incident. He

began working at Limestone when it opened and remained employed there until his

retirement in August 2011 after 28 years of service. During his time at the prison,

Brock underwent extensive use of force training and even served as an instructor.

      Brock’s testimony conflicts with Reed’s in several key respects regarding

the events giving rise to this lawsuit. First, Brock indicated that it was only Reed,

and not Brock, that got upset during the initial confrontation in Brock’s office.

Brock asserts Reed started angrily cursing at him after he ordered Reed to get the

power of attorney forms from his cell. Reed continued to refuse and curse even

after Brock told him he would lock him up in segregation unless he followed

orders.

      Second, Brock testified he walked behind Reed as he escorted him to his

cell, as Brock was trained to do, and that neither said anything to the other as they

went. Rather, Brock testified, it was only as they entered the dormitory that Reed

began raising his voice. Brock stated Reed “became real loud, yelling at [Brock]

about that [Brock] was violating his constitutional rights, [Brock] didn’t have any




                                           6
              Case: 16-14893     Date Filed: 09/01/2017    Page: 7 of 11


rights to the damn forms.” At no point did Brock utter the sorts of things to which

Reed testified.

      The third and most important difference between Reed’s and Brock’s

testimony relates to the use of force itself. Brock stated that at the moment Reed

was yelling, Brock took a step toward Reed when Reed turned abruptly toward

him. Brock testified that the incident took place in front of the entire cell block in

the dormitory, which housed nearly 150 inmates, and that the disturbance Reed

created risked getting the other inmates riled up. In Brock’s experience, this sort

of excited confrontation can trigger a prison riot. Based on Reed’s loud, angry,

and threatening language and his quick turn towards Brock, Brock believed Reed

posed a potential threat to him and immediately executed a maneuver known as a

shoulder pin. Brock was trained to use this move, a so-called pressure point

control tactic, because it restrains the inmate with only minimal risk of injury.

Immediately after Brock performed the shoulder pin, Reed relaxed, at which point

Hawkins cuffed him. Brock testified that he did not lift Reed off the ground as

Reed claimed. After the situation had calmed down, Brock drafted an incident

report that afternoon, as he was required to under prison regulations.

B. Procedural History

      Reed brought suit against Brock, contending Brock’s shoulder pin

constituted excessive force in violation of the Eighth Amendment. After trial, the


                                           7
              Case: 16-14893      Date Filed: 09/01/2017    Page: 8 of 11


magistrate judge ruled in favor of Brock. Analyzing the use of force under the test

set forth in Hudson v. McMillian, the magistrate judge found Brock’s testimony

was more credible than Reed’s, and determined Brock’s use of force was not

applied “maliciously and sadistically to cause harm.” 503 U.S. 1, 6–7 (1992).

Accordingly, the court entered judgment in favor of Brock. Reed filed a motion

pursuant to Fed. R. Civ. P. 59(e), requesting the court amend its judgment in his

favor and contending that even on the court’s findings of fact, Brock violated

Reed’s constitutional rights. The court considered Reed’s arguments and denied

the motion.

                                   II. DISCUSSION

      On appeal, Reed again purports to accept the district court’s findings of fact.

He asserts that even accepting Brock’s testimony, the court misapplied the Hudson

factors. His arguments, however, are unavailing.

       “[W]henever prison officials stand accused of using excessive physical

force in violation of the Cruel and Unusual Punishments Clause, the core judicial

inquiry is . . . whether force was applied in a good-faith effort to maintain or

restore discipline, or maliciously and sadistically to cause harm.” Hudson, 503 at

6–7. Certain objective factors may bear on this core inquiry, including “[1] the

extent of injury suffered by [the] inmate . . . [,] [2] the need for application of

force, [3] the relationship between that need and the amount of force used, [4] the


                                            8
              Case: 16-14893    Date Filed: 09/01/2017     Page: 9 of 11


threat ‘reasonably perceived by the responsible officials,’ and [5] ‘any efforts made

to temper the severity of a forceful response.’” Id. at 7 (quoting Whitley v. Albers,

475 U.S. 312, 321 (1986). “From consideration of such factors, ‘inferences may

be drawn as to whether the use of force could plausibly have been thought

necessary, or instead evinced such wantonness with respect to the unjustified

infliction of harm as is tantamount to a knowing willingness that it occur.’”

Skrtich v. Thornton, 280 F.3d 1295, 1300–1301 (11th Cir. 2002) (quoting Whitley,

475 U.S. at 321).

      The parties agree that the first factor, the extent of Reed’s injury, favors

Reed, since he suffered acute neck and back pain after the incident. Given its

findings of fact, however, the magistrate judge did not err in finding the remaining

factors on balance weighed in favor of Brock.

      Once it determined Reed was acting in an aggressive manner, as Brock

testified, and that Reed made a quick movement in Brock’s direction, the court

found that the “evidence support[ed] the conclusion that Brock reasonably

perceived a need for action.” We find no error in this conclusion; the court was

entitled to believe Brock that riots often begin with disturbances such as the one

Reed was causing, and thus to determine that there was a “need for the application

of force,” the second Hudson factor. Hudson, 503 U.S. at 7. Similarly, the court

was permitted to credit Brock’s testimony that the shoulder-pin maneuver was


                                          9
               Case: 16-14893       Date Filed: 09/01/2017       Page: 10 of 11


defensive and intended only to restrain unruly inmates, not to harm them. Given

that determination, with respect to the third Hudson factor, the court did not err in

finding a reasonable and proportional “relationship between that need and the

amount of force used.” Id. Likewise, Reed’s loud and obnoxious behavior became

aggressive when Reed quickly turned towards Brock; his conduct was a “threat

reasonably perceived by the responsible official[ ],” namely, Brock. Id. (quotation

omitted). Finally, the court did not err in determining that there was too little time

to “temper the severity of a forceful response,” the last Hudson factor. Id.

(quotation omitted). In any event, Brock’s use of a measure designed only to

subdue but not to harm Reed indicates he used no more force than necessary to

diffuse the situation. On balance, the Hudson factors indicate that Brock acted in

“a good-faith effort to maintain or restore discipline” rather than “maliciously and

sadistically to cause harm,” Hudson, 503 at 6–7, and the trial court did not err in

entering judgment in his favor.4




       4
          Reed cites numerous cases in support of his contention that the Hudson analysis should
come out in his favor. Most of them are not binding on this Court. Of those that are, none found
excessive force. Thus his argument that Brock’s conduct violated the Eighth Amendment
because “this Court has found justification on the basis of conduct by a prisoner substantially
more egregious than the conduct described by Mr. Brock” is a non sequitur. The fact that we
have ruled in favor of defendant officers in cases where the plaintiff inmates were guilty of
“substantially more egregious” conduct than Reed is in no way inconsistent with the trial court’s
determination that Reed’s comparatively less egregious conduct did not also justify Brock’s
relatively mild use of force. Reed’s cases are unavailing, and we conclude the trial court’s
straightforward application of the Hudson factors to this case was not error.
                                               10
      Case: 16-14893     Date Filed: 09/01/2017    Page: 11 of 11


                          III. CONCLUSION

For the foregoing reasons, the judgment of the district court is

AFFIRMED.




                                   11